MEMORANDUM **
Gilberto Garcia-Galaviz appeals the district court’s order revoking his supervised release, arising from his underlying conviction, pursuant to a guilty plea, for importing marijuana into the United States in violation of 21 U.S.C. §§ 952 and 960. He concedes that Ninth Circuit precedent *612forecloses his contention that 18 U.S.C. § 3583, which authorizes the imposition of a term of supervised release, is unconstitutional as applied under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). United States v. Liero, 298 F.3d 1175, 1177-78 (9th Cir.2002), cert. denied, 537 U.S. 1132, 123 S.Ct. 913, 154 L.Ed.2d 820 (2003). Garcia-Galaviz states that he presents the issue merely to preserve it should ensuing Supreme Court precedent alter the legal landscape. The judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.